 DECISIONS OF THE NATINAL LABOR RELATIONS BOARD 360Grand Industries, Inc. and Great Lakes Regional In-dustrial Council, United Brotherhood of Car-penters and Joiners of America, AFLŒCIO. Cases 7ŒCAŒ42513 and 7ŒCAŒ42680 August 27, 2001 DECISION, ORDER, AND ORDER REMANDING BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On July 6, 2000, Administrative Law Judge George Carson II issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision, Order, and Order Remanding, to adopt the recommended Order as modified and set forth in full below, and to remand this proceeding for further consideration as discussed herein. The judge found that the Respondent violated Section 8(a)(3) and (1) by suspending employee Brian Phipps from October 28, 19991 through November 15.  In the absence of exceptions, we adopt this finding.   The amended consolidated complaint (complaint), at paragraph seven, also alleged multiple violations of Sec-tion 8(a)(1).  In its amended answer, the Respondent ad-mitted these allegations, and, at the hearing, counsel for Respondent acknowledged that the Respondent was ad-mitting those allegations.  Accordingly, the judge found that the Respondent had violated Section 8(a)(1) as al-leged in paragraph seven of the complaint.  In light of the Respondent™s admission, and in the absence of excep-tions to these allegations, we adopt this finding. We further find that it would effectuate the policies of the Act to sever these uncontested violations from the issue being remanded herein and to issue an appropriate remedial Order as modified and set forth in full below.2                                                                                                                                                          1 All dates refer to 1999, unless otherwise specified. 2 The judge found, inter alia, that the Respondent violated Sec. 8(a)(1) by promulgating and maintaining a rule prohibiting unauthor-ized solicitation or distribution of literature whether written or printed on company premises during working hours.  (The rule was twice stated to employees on October 22.)  The judge inadvertently failed to require the Respondent to rescind this provision.   The judge also inadvertently failed to include a preservation of re-cords remedy in his Order, and failed to specify that, within 3 days after removing from its files any unlawful reference to Phipps™s unlawful suspension, the Respondent must notify Phipps in writing that this has been done and that the suspension will not be used against him in any way.  We shall modify the judge™s Order accordingly and issue a new notice to employees.  Finally, we shall modify the judge™s recom-mended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). The complaint also alleged that the Respondent vio-lated Section 8(a)(3) by disciplining employees ﬁknown to the Respondentﬂ pursuant to the more stringent en-forcement of its disciplinary rules.3  The judge dismissed this complaint allegation.  The General Counsel has ex-cepted to this dismissal.  We find that it is necessary to remand this allegation for further consideration by the judge.  The relevant facts regarding this allegation are set forth briefly below.  The Respondent, at its Grand Haven facility, is engaged in several operations, the most labor intensive of which is the construction of wooden boxes, pallets, and skids.  The Respondent employs approxi-mately 30 hourly employees.  Twenty of these employ-ees work on the day shift and 10 work on the night shift.  The Union began an organizational campaign among Respondent™s employees in August; a representation petition was filed on October 28. The Respondent™s employee handbook lists various in-fractions for which discipline may be imposed.  Exces-sive absenteeism, excessive tardiness, and failure to re-port properly absences are specifically listed as ﬁcauses for disciplinary action and/or dismissal.ﬂ  The handbook includes an attendance rule which provides for progres-sive discipline resulting from excessive tardiness and unexcused absences.  An incident of tardiness is one half of a point, and an unexcused absence is one point.  When employees accumulate a certain number of points, they may be disciplined accordingly, i.e., they may receive warnings and, upon accumulating more points, suspen-sions.4  3 The complaint allegation states, at par. 11, that ﬁ[b]eginning about October 25, 1999, Respondent, through its agent Bradley J. Billinghurst at its Grand Haven plant, discriminated against employees whose names currently are unknown to the General Counsel but are well known to the Respondent[,] by suspending said employees pursuant to its actions described above in par. 10.ﬂ  Par. 10 of the complaint, in turn, states that, ﬁ[b]eginning about October 25, 1999, Respondent, through its agent Bradley J. Billinghurst at its Grand Haven plant, en-forced discipline rules in a more stringent manner because employees had joined or supported the Charging Party Union.ﬂ 4 With respect to the suspension of employee Phipps, the judge found that the Respondent had unlawfully retroactively revoked its waivers of Phipps™s suspensions and suspended him because of his union activities.  Importantly, the judge found that, on October 26, Billinghurst told Phipps that, ﬁin the past we would have let this [Phipps™s attendance violations] slide, but since we brought up the attendance issue. . . . we are going to enforce itﬂ; he further found that Billinghurst admitted that he was ﬁgoing back retroactively and enforc-ing the three and 10-day suspensions that [he] had previously waived.ﬂ  See sec. II,C,1 of the judge™s decision. 335 NLRB No. 31  GRAND INDUSTRIES 361The complaint alleged, inter alia, that, on October 25,
5 the Respondent had threatened employees with more 
rigorous adherence to disciplinary rules set forth in the 
employee handbook because employees had joined or 
supported the Union.  This allegation was uncontested.  
The General Counsel further alleged that the Respondent 
followed through on this threat by imposing a ﬁmassive 

increaseﬂ in discipline, i.e.
, suspensions, given to em-
ployees after October 25.
6  The Respondent contends that 
it consistently applied its disciplinary policy and that the 
discipline for attendance infractions imposed following 
the advent of the organizing effort would have taken 
place even in the absence of
 the protected conduct. 
In Wright Line
,7 the Board set forth a test of causation 
for all cases alleging violations of Section 8(a)(3), or 
violations of Section 8(a)(1) turning on employer moti-
vation:  The General Counsel must show, by a prepon-
derance of the evidence, th
at protected conduct was a 

motivating factor in the employer™s decision; once the 
General Counsel has made this required showing, the 
burden shifts to the Respondent to demonstrate that it 
would have taken the same action even in the absence of 
the protected activity. 
The judge found that the General Counsel had estab-
lished a prima facie case that the Respondent had unlaw-

fully imposed its disciplinary rules more stringently.  
However, he also found that the Respondent had rebutted 
the General Counsel™s prima facie case because it dem-
onstrated that its disciplinary policy was not unlawfully 
applied, and would have been utilized in the same man-

ner even in the absence of employees™ protected conduct.  
In this regard, the judge found that the documents in the 
record imposing suspensions upon all disciplined em-
ployees reflect those employ
ees™ attendance violations, 
and no attendance records were introduced showing that, 
prior to any union activity, violations that should have 
resulted in discipline were ignored.   
The judge examined the number of suspensions im-
posed during the 6-month period before August, when 
the Respondent became aware of the organizing cam-
paign, and the 6-month period following that month.  
Using this timeframe for analyzing whether the amount 
                                                          
                                                           
5 Although the complaint refers to 
the date of Billinghurst™s unlawful 
threat to enforce more rigorously the Respondent™s disciplinary rules as 
occurring ﬁaboutﬂ October 25, it app
ears that Billinghurst may have 
actually made this remark on Octobe
r 22.  This minor discrepancy does 
not affect our analysis of this issue,
 and because the complaint refers to 
ﬁaboutﬂ October 25, we shall refer to that date as the date on which 
Billinghurst made the statement. 
6 See fn. 3. 
7 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 889 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved 
in NLRB v. Transportation
 Management Corp.
, 462 U.S. 393, 399Œ403 (1983). 
of discipline increased afte
r Respondent™s knowledge of 
the campaign, the j
udge found that ther
e was a relatively 
consistent pattern of suspensions for attendance infrac-
tions 6 months before August and 6 months after August, 
and that the suspensions were justified.  Specifically, he 
found that from February through July, the Respondent 
issued three suspensions for a 
total of 16 days of suspen-
sions, and that from September through February 2000, 
the Respondent issued four su
spensions for a total of 19 
days of suspensions.
8  The judge also found that the three 
attendance-related suspensions issued by the Respondent 

in March 2000, and the three attendance-related suspen-
sions it issued in April 2000, were, in light of the docu-
ments imposing those suspensions, justified. 
In its exceptions, the General Counsel contends, inter 
alia, that the judge erred in using August as the bench-
mark month for analyzing this allegation.  The General 
Counsel asserts that, instead of using August, the judge 
should have used October, the month when the Respon-
dent unlawfully threatened employees with more rigor-
ous adherence to its disciplinary rules because employees 

had joined or supported the Union, as the benchmark 
month for analysis, as alleged in the complaint.  Thus, 
the General Counsel contends that the appropriate time-
frame for analyzing whether the Respondent more strin-
gently enforced its disciplinary rules would be 6 months 
before, and 6 months after, October 25.  The General 

Counsel further contends that
 the judge erred in exclud-
ing Phipps™s suspensions (which were imposed on Octo-
ber 26) from his analysis of this allegation, and did not, 
in analyzing this allegation, take into account the fact 
that the Respondent stopped waiving discipline for atten-
dance violations on or about October 26. 
We find that these contentions warrant further exami-
nation by the judge of the complaint allegation that the 
Respondent violated Section 8(a)(3) and (1) by disciplin-
ing employees ﬁknown to the Respondentﬂ pursuant to 
the more stringent enforcement of its disciplinary rules.
9  Accordingly, we remand this proceeding to the judge to 
resolve the following issues.   
First, because the Respondent
 unlawfully threatened employees with more rigorous adherence to its discipli-

nary rules on or about October 25, the judge is instructed, 
on remand, to analyze whether the Respondent consis-
tently applied its disciplinary rules regarding attendance 
infractions 6 months before and 6 months after that date, 
i.e., April 25, 1999, through April 25, 2000.   
 8 The judge did not include Phipps
, who, as discussed above, unlaw-
fully received a 3-day suspension 
and a 10-day suspension on October 
26, in this analysis.  And, it is unclear whether the judge included sus-
pensions (if any) imposed in the month of August in his analysis. 
9 See fn. 3. 
 DECISIONS OF THE NATINAL LABOR RELATIONS BOARD 362Second, because Phipps received a 3-day suspension 
and a 10-day suspension on 
October 26 (after the Re-
spondent had unlawfully revoked its previous waivers of 
those suspensions), the judge is instructed to include 
these suspensions in his analysis of this allegation.   
Finally, the judge is instructed to determine whether 
any of the employees who were suspended for attendance 

violations in the 6 months after October 25 would have 
had their suspensions postponed or waived but for the 
Respondent™s unlawfully thr
eatening employees with 
more rigorous adherence to its disciplinary rules.
10  The 
judge may, if necessary, make credibility resolutions, and 

reopen the record to obtain evidence required to resolve 
these issues.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified and set forth in full below, and orders that the 
Respondent, Grand Industries, Inc., Grand Haven, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall  
1.  Cease and desist from 
(a) Suspending or otherwise discriminating against any 
employee for supporting Great Lakes Regional Industrial 
Council, United Brotherhood of Carpenters and Joiners 
of America, AFLŒCIO, or any other union. 
(b) Prohibiting distribution of union literature on com-
pany property on nonworking time in nonworking areas 

or requiring employees to obtain permission before en-
gaging in such distribution. 
(c) Prohibiting employees from discussing the Union 
during nonwork time. 
(d) Threatening employees with plant closure, loss of 
benefits, and unspecified repris
als if they select the Un-ion as their collective-bargaining representative. 
(e) Coercively interrogating employees concerning 
their union activities and the union activities of other 
employees. 
                                                          
                                                           
10 The judge found that the Respondent waived discipline for em-
ployees™ attendance violations in 
September and October 1999.  Thus, 
consistent with this remand, the judge should determine whether the 
Respondent postponed or waived disc
ipline for attendance violations 
from April 25, 1999, through August 1999 (as well as Sept. and Oct. 
1999) or at any time from October 25, 1999, through April 25, 2000. 
The judge also found that ﬁthe waivers of discipline for Locke, 
Mengel, and Phipps in September and October of 1999 occurred after 

Respondent became aware of union activity [and] [t]he waivers of 
discipline given to Locke and Mengel were not revoked.ﬂ  See sec. 
II,D,2 of the judge™s decision.  Insofar as the judge relied on this find-
ing to conclude that the Respondent did not violate Sec. 8(a)(3), we 
instruct him to reconsider this finding
 consistent with this remand, i.e., 
to use October 25, 1999, as the benchmark date for analyzing this alle-
gation, not August 1999, when the 
Respondent became aware of the 
organizing campaign. 
(f) Soliciting employee grievances and implicitly 
promising to remedy them in order to discourage em-
ployees from supporting the Union. 
(g) Promising employees that Respondent would con-
sider implementing a 401(k) plan as a means of discour-

aging employees from supporting the Union. 
(h) Threatening employees with more rigorous adher-
ence to disciplinary rules beca
use of their membership in 
or support of the Union. 
(i) Threatening employees 
with reduction of their 
profit-sharing payment due to corporate legal fees paid in 

connection with the Union. 
(j) Advising employees that organizational efforts are 
futile and that they will be discharged if they select the 
Union as their collective-bargaining representative. 
(k) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the unauthorized solicitation/distribution 
rule promulgated on or about May 1, 1999, and notify all 
its employees at its Grand Ha
ven, Michigan plant that 
this has been done. 
(b) Make Brian Phipps whole for any loss of earnings 
and other benefits suffered as a result of his unlawful 
suspension, in the manner set forth in the remedy section 
of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful suspension of 

Brian Phipps, and within 3 days thereafter notify him in 
writing that this has been done, and that the suspension 
will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Grand Haven, Michigan, copies of the at-

tached notice marked ﬁAppendix.ﬂ
11  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 7, after being signed by the Respondent™s author-
 11 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁposted by order of the 
National Labor Relations Boardﬂ shall read ﬁposted pursuant to a 
judgment of the United States Court of Appeals enforcing an order of 
the National Labor Relations Board.ﬂ 
 GRAND INDUSTRIES 363ized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since September 14, 1999. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps the Respondent has taken to comply. IT IS FURTHER ORDERED that the portion of Cases 7ŒCAŒ42513 and 7ŒCAŒ42680 alleging that the Re-spondent violated Section 8(a)(3) and (1) by disciplining employees ﬁknown to the Respondentﬂ pursuant to the more stringent enforcement of its rules, is hereby severed and remanded to Administrative Law Judge George Car-son II for further consideration as described above, and reopening of the record if necessary. IT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a supplemental decision setting forth credibility resolutions, findings of fact, con-clusions of law, and a recommended Order, as appropri-ate, on remand.  Copies of the supplemental decision shall be served on all parties, after which the provisions of Section 102.46 of the Board™s Rules and Regulations shall be applicable. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT suspend or otherwise discriminate against any of you for supporting Great Lakes Regional Industrial Council, United Brotherhood of Carpenters and Joiners of America, AFLŒCIO, or any other union. WE WILL NOT prohibit distribution of union litera-ture on company property on nonworking time in non-working areas or require you to obtain permission before engaging in such distribution. WE WILL NOT prohibit you from discussing the Un-ion during nonwork time. WE WILL NOT threaten you with plant closure, loss of benefits, and unspecified reprisals if you select the Union as your collective-bargaining representative. WE WILL NOT coercively interrogate you concerning your union activities or the union activities of others. WE WILL NOT solicit your grievances and implicitly promise to remedy them in order to discourage you from supporting the Union. WE WILL NOT promise to consider implementing a 401(k) plan as a means of discouraging you from sup-porting the Union. WE WILL NOT threaten you with more rigorous ad-herence to disciplinary rules because of your member-ship in or support of the Union. WE WILL NOT threaten reduction of your profit-sharing payment due to corporate legal fees paid in con-nection with the Union. WE WILL NOT advise you that your organizational efforts are futile or threaten discharge if you select the Union as your collective-bargaining representative. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of rights guaranteed you by Section 7 of the Act. WE WILL rescind the unauthorized solicitation/distri-bution rule promulgated on or about May 1, 1999, and notify all of our employees at our Grand Haven, Michi-gan plant that this has been done. WE WILL, within 14 days from the date of the Board™s Order, make whole Brian Phipps for any loss of earnings and other benefits suffered as a result of his unlawful suspension, plus interest, and WE WILL re-move from our files any reference to his unlawful sus-pension and within 3 days thereafter notify him in writ-ing that this has been done and that it will not be used against him in any way. GRAND INDUSTRIES, INC.   DECISIONS OF THE NATINAL LABOR RELATIONS BOARD 364Steven E. Carlson, Esq., 
for the General Counsel.
 Gary T. Britton, Esq
., for the Respondent.
 Bill Rose, 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge. This 
case was tried in Grand Rapids, Michigan, on May 11, 2000. 
The charge in Case 7ŒCAŒ42513 was filed on October 28, 
1999.1 The charge in Case 7ŒCAŒ42680 was filed on January 
4, 2000, and amended on Febr
uary 25, 2000. The amended 
consolidated complaint issued on April 24, 2000. The com-
plaint alleges multiple violations of Section 8(a)(1) of the Na-
tional Labor Relations Act. The complaint further alleges that 
Respondent violated Section 8(a
)(1) and (3) of the Act by sus-
pending employee Brian Phipps because he engaged in union 
activities, by more stringently enforcing its disciplinary rules 
because employees engaged in union activity, and by disciplin-
ing employees ﬁknown to the Re
spondentﬂ pursuant to the more 
stringent enforcement of its ru
les. Respondent™s amended an-
swer admits the statements alleged to violate Section 8(a)(1) of 
the Act. It denies that the suspension of Phipps violated the Act 
or that it more stringently enforc
ed rules. I find that the suspen-
sion of Phipps did violate the Act, but that the record does not 

establish a more stringent enforcement of rules. 
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, Grand Industries, Inc., a corporation, is en-
gaged in the manufacture of w
ooden boxes, pallets, and skids and in the assembly and packag
ing of other ma
terials at its 
facility in Grand Haven, Michig
an, at which it annually pur-
chases and receives goods and materials valued in excess of 
$50,000 directly from points loca
ted outside the State of 
Michigan. The Respondent admits, and I find and conclude, 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I fi
nd and conclude, that Great Lakes Regional Industrial Council, United Brotherhood of Car-
penters and Joiners of America, 
AFLŒCIO, the Union, is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Respondent, at its Grand Haven facility, is engaged in 
several operations, the most labor intensive of which is the 
                                                          
                                                           
1 All dates are 1999, unless otherwise indicated. 
2 The parties have stipulated to the following corrections of the tran-
script: P. 8, L. 13: Change ﬁmaintain th
e Rules of Evidenceﬂ to ﬁmaintained 
a rule prohibiting;ﬂ 
P. 25, L. 6: Change ﬁFair Repﬂ to ﬁparagraph;ﬂ 
P. 86, L. 10: Change ﬁ1989ﬂ to 1999;ﬂ 
P. 92, L. 21: Change ﬁMR. 
CARLSONﬂ to ﬁMR. BRITTON.ﬂ 
construction of wooden boxes, pa
llets, and skids. Respondent 
employs approximately 30 hourly 
employees, 20 who work of 
the first or day shift and 10 who work on the smaller second or 
night shift. In August, the Union began an organizational cam-
paign among Respondent™s empl
oyees. A representation peti-
tion was filed on October 28. Respondent™s vice president of 
operations, Bradley Billinghurst 
had no prior experience with 
union organizational efforts. 
B. The 8(a)(1) Allegations 
The complaint, in paragraph 7, alleges multiple incidents of 
interference, restraint, and coercion, several of which are attrib-
uted to Billinghurst. Respondent™s
 amended answer states that 
Respondent ﬁdoes not contestﬂ th
ese allegations, and, at the 
hearing, counsel for Respondent acknowledged that Respon-
dent was admitting these allegati
ons. Respondent admits that it: 
(a) Since on or about May 1, 
promulgated and maintained a 
rule prohibiting unauthorized so
licitation or distribution of 
literature whether written or printed on company premises dur-
ing working hours. On October 22, the foregoing rule was 
twice stated to employees. 
(b) On September 14 and Octobe
r 20, threatened employees 
with loss of benefits if they formed a union. 
(c) On October 22, twice, and October 25, threatened em-
ployees with closure of its Gr
and Haven plant if employees 
selected a labor organization to represent them. 
(d) On October 22, orally prom
ulgated a rule requiring that 
employees obtain permission be
fore distributing union litera-
ture at the Grand Haven plant. 
(e) On September 22, October 22, twice, and October 
27,coercively interrogated employees concerning their union 
activities and the union activ
ities of other employees. 
(f) On October 22, twice solicit
ed employee grievances and 
implicitly promised to remedy them. 
(g) On September 22 and Octobe
r 22, threatened employees 
with unspecified reprisals for engaging in union activity. 
(h) On October 22, promised employees that Respondent 
would consider implementing a 401(k) plan as a means of dis-
couraging employees from supporting the Union. 
(i) On October 25, threatened employees with more rigorous 
adherence to disciplinary rules because employees had joined 
or supported the Union. 
(j) On October 25, prohibited 
employees from discussing the 
Union during nonwork time. 
(k) On October 27, prohibited employees from talking about 
the Union in the plant. 
(l) On October 27, advised employees that money spent on 
legal fees related to the Union 
would reduce employees™ profit-
sharing payment. 
(m) On September 14, advised 
employees that organization 
efforts would be futile and that they would be discharged if 

they selected the Union as their collective-bargaining represen-
tative.
3  3 I have alphabetized the separate vi
olations alleged in the complaint 
for clarity in this decision. This listing does not correspond to the sub-
paragraphs in the complaint. 
 GRAND INDUSTRIES 365C. The Suspension of Brian Phipps 
1. Facts Respondent™s employee handbook 
sets out a list of various infractions for which discipline
 may be imposed, and it in-
cludes an attendance rule that 
provides for progressive disci-
pline as a result of excessive tardiness and unexcused absences. 
Discipline is imposed after an employee exceeds two points in 
a 1-month period. An incident of tardiness is one half a point 
and an unexcused absence is one point. There is no probative 
evidence that Respondent deviat
ed from its disciplinary policy 
at any time in 1998 nor through the first 8 months of 1999. 

Vice President of Operations Billinghurst asserted without con-

tradiction that discipline had sometimes been postponed be-
cause of production needs. Assuming this to be true, there is no 
probative evidence that discipline was ever actually waived 
except in September and Octobe
r 1999. The record establishes 
that in September and October,
 Respondent waived discipline 
that should have been im
posed upon three employees. 
Tom Mengel had unexcused absences on August 16, 30, and 31 and should have received a 3-day suspension that would 
have begun after his return to 
work on September 1. A notation 
in his file states that the suspension was waived. Mengel also 
had unexcused absences on Septem
ber 7, 9, and 10, and should 
have received a 10-day suspension. A notation reflects that this 

suspension also waived on September 14. Mengel had unex-
cused absences on October 11, 
18, and 25. He was suspended 
for 30 days on October 25. 
David Locke was late on Octobe
r 4, 5, 11, 18, and 19. He 
signed a document stating that the 3-day suspension he should 

have received on October 19 was wa
ived but that he would be 
suspended for 10 days if he again violated the attendance pol-
icy. Locke was late on November 3, 4, and 5 and had unex-
cused absences on November 8, 9, and 15. On November 16 he 
was suspended for 10 days. 
Brian Phipps was late on September 5 and had unexcused 
absences on September 12 and 13, which should have resulted 
in a 3-day suspension. Following this, Phipps was late on Sep-
tember 16 and 20 and absent on September 22, 27, and 28, 
which should have resulted in a 
10-day suspension. None of the 
foregoing discipline was imposed upon Phipps. On occasions 

after this when Phipps was late for work, his supervisor would 
comment, ﬁYou know you are up for ten days off;ﬂ however, 
discipline was not imposed, and Phipps™ supervisor never ad-
vised him that the discipline might
 be imposed at a later time. 
Although there is no notation in Phipps™ file reflecting that the 
discipline was waived, Billinghurst 
admitted that the discipline 
had been waived. When asked, ﬁIsn™t it a fact that when you 
suspended Phipps you told him that you were going back retro-
actively and enforcing the thre
e and 10-day suspensions that 
you had previously waived?ﬂ Billinghurst answered, ﬁCorrect.ﬂ 
Billinghurst learned of the Union™s organizational activity in 
August. Thereafter, union literatu
re was observed at the facility. 
On October 22, Respondent purchased pizza for its employees 
and served it at mealtime on the day and night shifts. Bill-
inghurst used this opportunity to
 address employees regarding 
their organizational activity. His comments included several of 

the statements alleged in the complaint as violating Section 
8(a)(1) of the Act including threats of closure, reiteration of 
Respondent™s overly broad no-solic
itation and distribution rule, 
interrogation, and solicitation of grievances. At the day-shift 
meeting, Phipps was wearing a 
button on his hat that stated, 
ﬁThanks for the pizza, but I still want a Union.ﬂ In the course of 
the meetings, employees made comments. One comment at the 
day shift meeting related to favoritism regarding treatment of 
employees with attendance violations. Billinghurst acknowl-
edged that discipline had been 
waived for some employees due 
to the workload. He specifically mentioned employee David 
Locke, who was not identified as supporting the Union. He 
stated that, because there was so much work that needed to be 
done, Locke™s 3-day suspension had been waived. Phipps com-
plained that he could not make enough money to support his 
family, and Billinghurst comment
ed upon his poor attendance. 
On October 26, Billinghurst called
 Phipps to his office. He noted that the matter of attendance had been mentioned at the 
meeting on October 22, and that, 
following the meeting, he had 
looked at Phipps™ attendance. Billinghurst stated that ﬁin the 
past we would let this slide, but since we brought up the atten-
dance issue . . . we are going to 
enforce it.ﬂ Billinghurst admit-ted that he was ﬁgoing back re
troactively and enforcing the 
three and 10-day suspensions that [he] had previously waived.ﬂ 
The foregoing admission establis
hes that Phipps™ suspensions 
had been waived. In view of this admission, there is no basis 

for Respondent™s argument in its brief that the suspensions of 
Phipps had merely been delayed.
 In further testimony, Bill-
inghurst admitted stating that he 
told Phipps that he was taking 
this action ﬁbecause there was potential for a Union to be at 
Grand Industries, we were going to follow our handbook much 
closer . . . [and] that he [Phipps] recently had three-day and 10-
day suspensions waived beca
use we could not find enough 
people, but now he was being suspended.ﬂ 
Billinghurst explained that when Locke was suspended on 
November 16 the manpower ﬁsituation was easing up.ﬂ Al-though Respondent retroactively 
revoked its waiver of disci-pline as to union adherent Phipps on October 26, the waiver of 
the 3-day suspension of Locke in October and the waivers of 
the 3-day and 10-day suspensions of Mengel were not revoked. 
Although the original charge herein names both Phipps and 
Mengel as alleged discriminatees, there is no evidence that 
either Locke or Mengel had iden
tified themselves as supporting 
the Union at the time Responde
nt retroactively revoked its 
waiver of Phipps™ suspension.4 Indeed, the record reveals no 
union activity at the facility by either Locke or Mengel. Bill-
inghurst did not address the disparity in the treatment of Phipps 
vis-a-vis Locke and Mengel. 
2. Analysis and concluding findings 
In applying the analytical framework of 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), to the foregoing facts, I find that Respondent was aware that Phipps 
was engaged in organizational ac
tivity on behalf of the Union 
                                                          
 4 The portion of the charge relating to Mengel was dismissed. The 
General Counsel stated that there was ﬁnot sufficient evidence that that 
[October] suspension had anything to 
do with the employer™s alleged 
unfair labor practices.ﬂ The transcript incorrectly identifies Mengel as 
ﬁMagdenﬂ at pp. 51 and 52. 
 DECISIONS OF THE NATINAL LABOR RELATIONS BOARD 366and bore animus towards such activity. Billinghurst admitted 
that he revoked the previously waived suspensions of Phipps 
ﬁbecause there was potential for a Union to be at Grand Indus-
tries,ﬂ and that he ﬁdidn™t want to be penalized down the roadﬂ 
for not enforcing Respondent™s rules. The foregoing admission 
establishes that union activity wa
s a substantial and motivating 
factor for Respondent™s action. 
Manno Electric, 321 NLRB 278 (1996). Contrary to Respondent™s argument 
in its brief, it is immate-
rial that Phipps acknowledged the infractions for which the 
discipline was imposed. In further argument, Respondent as-
serts that Respondent had prev
iously postponed discipline and 
that the General Counsel did not elicit any evidence that the 
imposition of discipline upon Phipps was meted out ﬁdiffer-
ently that it had been in the last five years.ﬂ Contrary to this 
argument, the record establishes that Phipps was treated differ-
ently from other employees. Respondent had waived the sus-
pensions of Locke and Mengel, just as it had waived the sus-
pensions of Phipps. Neither Locke nor Mengel were identified 
as union supporters by Respondent 
in October. Phipps, wearing 
a prounion button, had questioned Billinghurst at the October 
22 meeting. On October 26, Re
spondent revoked its previous 
waiver of Phipps™ suspensions and suspended him for 13 days. 

There was no revocation of the waivers of the suspensions of 
Locke and Mengel. 
Respondent has not established th
at it would have taken the 
same action against Phipps in the absence of his union activi-
ties. Respondent™s counsel did 
not examine Billinghurst regard-
ing the disparity in his treatment of known union activist 
Phipps and two employees not 
identified as union supporters. I find that Respondent retroactively revoked the waver of 
Phipps™ suspensions, and suspended him for 13 days because of 
his union activities. In so doi
ng, Respondent interfered with, 
restrained, and coerced employees in the exercise of their Sec-
tion 7 rights in violation of Sect
ion 8(a)(1) of the Act and dis-
criminated against Phipps with re
gard to his hire and tenure of 
employment in violation of 
Section 8(a)(3) of the Act. 
D. Discipline of Employ
ees ﬁKnown to Respondentﬂ 
1. Facts The General Counsel introduced
 documents reflecting sus-pensions for attendance violations
 issued to a total of eight 
employees from December through April 2000, one in Decem-
ber, one in February 2000, thre
e in March 2000, and three in 
April 2000. The General Counsel argues that the foregoing 
documents establish that Responde
nt, consistent with the ad-
mitted complaint allegation of a threat to more stringently en-
force its rules, did exactly what it had threatened to do. 
Respondent acknowledges the admitted threat but argues that 
Respondent ﬁconsistently applie
d its disciplinary policyﬂ and 
that the action taken following the advent of the Union™s organ-
izational effort ﬁwould have take
n place even in the absence of 
the protected conduct.ﬂ Respond
ent introduced documents re-
flecting suspensions for attendance violations prior to any un-
ion activity at its plant including
 two suspensions in late 1997, 
five in 1998, as well as a suspension relating to misuse of 
equipment in 1998. There were a total of four suspensions af-
fecting three employees for attendance violations in the first 4 
months of 1999: R. Cushman on January 25, J. Gates on March 
12 and April 1, and T. Raglin on
 May 13. Billinghurst testified 
that the discipline imposed 
upon the employees identified by 
the General Counsel was consis
tent with Respondent™s policy 

and not related to the 
organizing campaign. 
The General Counsel argues that there was a ﬁmassive in-
creaseﬂ in the number of suspensions issued by Respondent, 
and cites numbers that includ
e the unlawful suspension of 
Phipps and the November suspension of Locke. The General 
Counsel refers to Respondent™s
 argument that there was no 
change in the enforcement of its policies and cites the testi-

mony of Billinghurst that Res
pondent administered as much 
discipline in the 6 months before he became aware of any union 

activity as in the 6 months after. 
The record establishes that this 
testimony was substantially co
rrect. From February through 
July, the 6 months before Billinghurst became aware of union 
activity in August, Respondent 
issued three suspensions: a 3-
day suspension to Gates in March, a 10-day suspension to 
Gates in April, and a 3-day suspension to Raglin in May, a total 
of 16 days of suspensions. In 
the 6 months following August, 
from September through February 2000, not counting Phipps, 
the record establishes a total of four suspensions: Locke for 10 
days in November, employee T. 
Spoelhof for 3 days in Decem-
ber, employee T. Sanders for 
3 days in January 2000, and em-
ployee B. Davis for 3 days in February 2000, a total of 19 days 
of suspensions. 
No attendance records reflectin
g violations of Respondent™s 
attendance policy that did not result in discipline prior to Au-
gust were placed into evidence. So far as the record shows, the 
only employees deserving of discipline for infraction of Re-
spondent™s rules prior to union activity were the employees that 
Respondent™s evidence reve
als were disciplined. 
2. Analysis and concluding findings 
The complaint alleges that Re
spondent more stringently en-
forced its rules because employees engaged in union activity 

and disciplined employees ﬁknown to the Respondentﬂ pursuant 
to the more stringent enforcement. In view of Respondent™s 
knowledge of employee union activ
ity and its admitted threat to 
more stringently enforce its rules, I find that the General Coun-
sel has established a prima facie case pursuant to 
Wright Line. I am mindful that there is no evidence of the union sympathies of 
the employees who were suspended after October. As the Gen-
eral Counsel correctly argues, in cases involving more stringent 
rule enforcement, discipline pursuant to the unlawful applica-
tion of a warning system is, 
ipso facto, unlawful. See 
Hyatt 
Regency Memphis
, 296 NLRB 259 (1989); 
Joe™s Plastics
, 287 NLRB 210 (1987). 
Notwithstanding the foregoing finding, I further find that Re-
spondent has rebutted the Genera
l Counsel™s prima facie case 
and has established that its di
sciplinary policy was not unlaw-
fully applied because the same 
action would have taken place even in the absence of the 
employees™ protected conduct. 
Unlike the record in 
Hyatt Regency Memphis
, supra, the re-
cord does not establish that Respondent™s prior enforcement of 

its rules was ﬁlax and sporadic, 
and at times . . . nonexistent.ﬂ 
Id. at 261. The documents im
posing the suspensions upon all disciplined employees reflect their attendance violations. No 
 GRAND INDUSTRIES 367attendance records were introduced showing that, prior to any 
union activity, violations that shoul
d have resulted in discipline 
were ignored. The record reveal
s that employees were disci-
plined both before and after the advent of union activity. Al-
though the General Counsel argues 
that there was an increase in 
suspensions after October, the record reveals a relatively con-

sistent number of suspensions from January 1999 through Feb-
ruary 2000.  The General Counsel presented evidence that re-
flects three suspensions in March 2000 and three in April 2000. 
The justification for that discipline is reflected on the docu-
ments imposing the suspensions,
 and I find that those docu-
ments establish more frequent violations of Respondent™s at-

tendance policy rather than more stringent enforcement of its 
rules. Respondent™s evidence show
ing a pattern of consistently 
disciplining employees for attend
ance violations was not rebut-
ted. In order for the General Counsel to prevail upon his theory 
of the case, evidence needed to
 be adduced that, prior to em-
ployee union activity, Respondent™s 
rules were not consistently 
enforced. The waivers of discipline for Locke, Mengel, and 
Phipps in September and October occurred after Respondent became aware of employee union activity. The waivers given to 
Locke and Mengel were not revoked. So far as the record 
shows, the only employees dese
rving of discipline for infrac-
tion of Respondent™s rules prior 
to union activity were those 
employees that Respondent™s 
evidence reveals were disci-
plined. There is no evidence upon which I can base a finding 
that, prior to the Union™s orga
nizational effort, employees who 
should have been disciplined were not disciplined. Thus, there 
is no probative evidence upon which I can find that Respon-
dent™s postorganizational enforcement of its rules was more 
rigorous. I shall, therefore, recommend that the allegations that 
Respondent more stringently enforced its disciplinary rules 
because employees engaged in union activity, and disciplined 

employees ﬁknown to the Res
pondentﬂ pursuant to the more 
stringent enforcement of 
its rules be dismissed. 
CONCLUSIONS OF LAW 
1. By engaging in the conduct set out above which was ad-
mitted in its amended answer, Respondent has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2. By suspending Brian Phipps because of his union activi-
ties, the Respondent has engage
d in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and (3) 

and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discr
iminatorily su
spended Brian 
Phipps, must make him whole for any loss of earnings and 

other benefits, from October 
28, through November 15, 1999, 
plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
5 The Respondent must also remove 
any reference to the foregoing suspension from his file. 
[Recommended Order omitted from publication.] 
                                                           
 5 Phipps had previously applied for and been granted a leave day on 
October 27. 
 